DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a glass tube with two ends including a first end and a second end, each having an opening, near the first end. It is unclear how each of the openings are near the first end.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (2004/0007280) in view of Mizutari et al. (JP 2003286045, machine translation provided). Regarding claims 1-3, Rausch teaches a method for manufacturing a glass tube comprising providing for a glass tube with a through-hole formed in tube wall of the glass tube ([0016]), thermally cutting the tube, and forming a sealed portion on a predetermined portion of a glass tube between a first end and a through hole ([0019], figure 2). Rausch teaches forming a through hole in a glass tube with two ends, but doesn’t specify the glass tube having an opening in each end when the hole is formed. Mizutari teaches a method for manufacturing a glass tube comprising supporting a glass tube in a horizontal position, heating the tube with a burner to form a through hole in a tube wall of the glass tube, wherein the glass tube comprises two ends with openings at each end, and the through hole is form near a first end of the glass tube ([0013], [0021], figures 1, 4). Mizutari further teaches sending air into the glass tube from the opening in the second end toward the opening in the first end during forming of the through-hole ([0021]), so as to pressurize the glass tube, and prevent deformation of the glass tube when the through hole is being formed and allow for more precise hole diameter ([0027]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the through hole forming method of .
Regarding claim 2, Mizutari shows in figure 1, forming a through hole near a first end of the glass tube, and sending air into the opening at the second send toward the first end.
Regarding claim 5, Rausch teaches the glass tube is used as a medicinal container ([0001]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (2004/0007280) in view of Mizutari et al. (JP 2003286045, machine translation provided) as applied to claim 1 above, and further in view of Cozzoli (2,379,343). Mizutari teaches forming the through hole with a burner that uses a gas mixture of oxygen and hydrogen as fuel, and the burner is arranged a distance from the glass tube ([0016], figure 1).  Mizutari doesn’t specify a specific distance, but 3mm is a very small distance, and it would appear in figure 1, a distance of greater than 3mm is suggested. Furthermore, Cozzoli teaches processing a glass tube with a burner, wherein the distance from the burner to the glass tube is adjusted so as to position the flame at the required place on the glass tube (page 3 left column lines 47-51). This suggests the distance is a result effect variable for achieving the desired processing of the glass tube with a burner. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an arrangement of the burner of Mizurati at a desired position, such as ≥3mm, from the glass tube, as placement of the flame on the glass tube can be varied to have the predictable effect on the glass tube, such as heating, piercing, melting, etc.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741